TRELLIS EARTH PRODUCTS, INC. 9125 S.W. Ridder Rd., Suite D Wilsonville, OR 97070 February 10, 2012 EDGAR Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention:Jay Ingram, Legal Branch Chief Re: Trellis Earth Products, Inc. Amendment No. 5 to Registration Statement on Form S-1 Filed February 10, 2012 File No. 333-176970 Ladies and Gentlemen: Pursuant to Rule 461 of the General Rules and Regulations under the Securities Act of 1933, as amended, Trellis Earth Products, Inc. (the “Company”) respectfully requests that the effective date of the registration statement referred to above be accelerated so that it will become effective at 9:00 a.m., Eastern Time, on February 14, 2012, or as soon thereafter as possible. The Company hereby acknowledges the following: ● that should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; ● the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and ● the Company may not assert the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Trellis Earth Products, Inc. By: /s/William Collins Name: William Collins Title:Chief Executive Officer
